COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Numbers:             01-14-00124-CR; 01-14-00125-CR
Trial Court Cause
Numbers:                   1388074; 1388075
Style:                     Evan Stuart Fairbanks v The State of Texas
                           Motion to Abate Appeals (August 13, 2014); Motion for Extension of Time to File
Date motion filed*:        Appellant’s Brief (September 17, 2014)
Type of motion:            Motion to Abate Appeals; Motion for Extension of Time to File Appellant’s Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            July 16, 2014
         Number of previous extensions granted:        2        Current Due Date: September 15, 2014
         Date Requested:                               30 days after denial of motion to abate appeals

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
               Other: Appellant’s motion to abate these appeals is denied. Appellant’s motion for an extension of
         time to file his brief is granted. Appellant’s brief is due within 30 days of the date of this order. No
         further extensions will be granted absent extraordinary circumstances.


Judge's signature: /s/ Michael Massengale
                     Acting individually


Date: September 25, 2014